   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.59 Page 1 of 9




Peter A. Klc (Utah Bar # 14001)
Peter A. Klc and Associates, PLLC
P.A.K. Law
4725 S. Holladay Blvd. Ste 210
Salt Lake City, Utah 84117
Telephone: (801)679-9246
Email: peter@pak-law.com

Attorney for Defendant, Federal Recovery Services

                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

 RICHARD CANNON, on behalf of himself                             ANSWER
 and all others similarly situated,
                                                   Civil No. 2:18-cv-00822-DB
       Plaintiff,
                                                   Judge Dee Benson
 vs.

 FEDERAL RECOVERY SERVICES, Inc.
 dba Paramount Acceptance

       Defendants.

          Federal Recovery Services, Inc. dba Paramount Acceptance (“Defendant”), by and

through its counsel hereby answers the Amended Complaint filed by Richard Cannon.

(“Plaintiff”) and asserts affirmative defenses as follows:

                                       NATURE OF ACTION

          1.        Admit.

                             JURISDICTION, VENUE, AND STANDING

          2.        Deny to the extent that such implies the Plaintiff has standing. Admit the

remaining allegations.

          3.        Deny that Defendant used an ATDS to call Plaintiff despite Plaintiff’s

repeated requests for those autodialed calls to stop. Deny also to the extent that such

implies Plaintiff has standing. Admit the remaining allegations.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.60 Page 2 of 9




       4.     Deny to the extent that such implies Plaintiff has standing. Admit the

remaining allegations.

                  THE TELEPHONE CONSUMER PROTECTION ACT

       5.     Admit.

       6.     Admit.

       7.     Admit.

       8.     Admit.

       9.     Admit.

       10.    Admit.

                       THE TEXAS DEBT COLLECTION STATUTE

       11.    Admit.

       12.    Admit.

       13.    Admit.

                                        PARTIES

       14.    Admit.

       15.    Admit.

       16.    Admit.

       17.    Deny the implication that Defendant business consist solely of debt

collection.

       18.    Deny.

                               FACTUAL ALLEGATIONS

       19.    Admit

       20.    Deny for lack of sufficient information and belief.

       21.    Admit.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.61 Page 3 of 9




      22.    Deny that Defendant’s principal purpose is the collection of any debts.

      23.    Deny.

      24.    Deny for lack of clarity as to the definition of “turnkey billing solution”.

      25.    Deny that businesses contract with Defendant to collect past due monthly

membership payments and Deny the implication that Defendant’s service consists solely

of payment processing.

      26.    Admit.

      27.    Admit that Plaintiff sign up for a gym membership but deny that such

occurred on November 17, 2017 and deny for lack of clarity as to the definition of “thirty

day, no obligation gym membership”.

      28.    Deny for lack of sufficient information and belief as Plaintiff’s Membership

Agreement provides information, including, without limitation, Plaintiff’s home

telephone number, which, upon information and belief, was provided by Plaintiff for the

purpose of obtaining a gym membership.

      29.    Deny.

      30.    Deny for lack of sufficient information and belief.

      31.    Deny for lack of sufficient information and belief whether Plaintiff canceled

his gym membership, when he canceled his gym membership and whether Plaintiff owed

monthly payments. Admit that Defendant sent welcome emails to Plaintiff.

      32.    Deny that Defendant placed calls to Plaintiff’s wireless telephone number

as the number provided on the Membership Agreement is, upon information and belief,

Plaintiff’s home phone number.

      33.    Deny for lack of sufficient information and belief.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.62 Page 4 of 9




      34.    Deny for lack of sufficient information and belief and deny the implication

that Defendant received any such emails.

      35.    Deny for lack of sufficient information and belief and deny the implication

that Defendant did not have Plaintiff’s prior express consent.

      36.    Deny for lack of sufficient information and belief and deny for lack of clarity

as to when Plaintiff’s consent was allegedly revoked.

      37.    Deny for lack of sufficient information and belief and deny the implication

that Defendant received any such email.

      38.    Deny for lack of sufficient information and belief and deny the implication

that Defendant received any such email.

      39.    Deny for lack of sufficient information and belief and deny for lack of clarity

as to when Plaintiff’s consent was allegedly revoked.

      40.    Deny for lack of sufficient information and belief and deny for lack of clarity

as to when Plaintiff’s consent was allegedly revoked.

      41.    Deny for lack of clarity as to the definition of “automated, computerized

dialing system”.

      42.    Deny for lack of clarity as to the definitions of “many” and “automated,

computerized dialing system”.

      43.    Deny for lack of clarity as to the definition of “store”.

      44.    Deny for lack of clarity as to the definitions of “store” and “large lists”.

      45.    Deny for lack of clarity as to the definitions of “large volume” and “short

period of time”.

      46.    Deny for lack of clarity as to the definition of “dialing campaign”.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.63 Page 5 of 9




      47.    Deny for lack of clarity as to the definitions of “stored” and “dialing

campaign. Deny also that numbers are dialed in a random order.

      48.    Deny for lack of clarity as to the definitions of “generates” and “dialing

campaign”.

      49.    Deny the implication that the Dialing System does not consider the amount

of incoming calls within a certain time frame.

      50.    Deny for lack of sufficient information and belief.

      51.    Admit.

      52.    Deny.

      53.    Deny the implication that Defendant had knowledge the number was

Plaintiff’s wireless number.

      54.    Deny the implication that Defendant had knowledge the number was

Plaintiff’s wireless number.

      55.    Deny the implication that Defendant had knowledge the number was

Plaintiff’s wireless number.

      56     Deny the implication that Defendant had knowledge the number was

Plaintiff’s wireless number.

      57.    Admit that Defendant maintains business recorders but deny that

additional violations exist and that Defendant had knowledge the number was Plaintiff’s

wireless number.

                                 CLASS ALLEGATIONS

      58.    Defendants incorporate their responses to the previous paragraphs as

though set forth herein.

      59.    Deny for lack of clarity as to the definition of “large number”.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.64 Page 6 of 9




       60.     Deny.

       61.     Deny that Defendant maintains audio recordings. Admit the remaining

allegations.

       62.     Deny for lack of sufficient information and belief.

       63.     Deny for lack of sufficient information and belief.

       64.     Deny for lack of sufficient information and belief.

       65.     Deny for lack of sufficient information and belief.

       66.     Deny for lack of sufficient information and belief.

       67.     Deny.

       68.     Deny.

       69.     Deny.

       70.     Deny.

       71.     Deny for lack of sufficient information and belief.

       72.     Deny for lack of sufficient information and belief.

       73.     Deny.

       74.     Deny.

       75.     Deny.

       76.     Deny.

       77.     Deny.

                                     COUNT I
                       VIOLATION OF 47 U.S.C. § 227(b)(1)(A)(iii)

       78.     Defendants incorporate their responses to the previous paragraphs as

though set forth herein.

       79.     Deny.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.65 Page 7 of 9




       WHEREFORE, Defendant denies that Plaintiff is entitled to the relief requested.

                                       COUNT II
                              TEX. FIN. CODE § 392.302(4)

       80.    Defendants incorporate their responses to the previous paragraphs as

though set forth herein.

       81.    Deny.

       WHEREFORE, Defendant denies that Plaintiff is entitled to the relief requested.

                                      TRIAL BY JURY

       82.    Deny that Plaintiff is entitled to a trial by jury.

       Any allegation not specifically admitted herein is hereby denied.

                                         DEFENSES

       1.     Plaintiff’s complaint fails to state a claim upon which relief can be granted

and is subject to dismissal under Fed. R. Civ. P. 12(b)(6).

       2.     Plaintiffs claims are barred by the applicable statute of limitations.

       3.     Plaintiff lacks standing to bring this claim pursuant to an offer of judgment

made in accordance with Fed R. Civ. P. 68.

       4.     Plaintiff’s claims fail to satisfy the pre-requisites for a Class Action in

accordance with Fed R. Civ. P. 23(a) and (b).

       5.     Plaintiff’s claims fail because Plaintiff’s consented to contact alleged by

Plaintiff.

       6.     Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and laches.

       7.     Plaintiff’s claims are barred for failure to join necessary and indispensable

parties as required in accordance with Fed. R. Civ. P. 19.
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.66 Page 8 of 9




       8.     Plaintiff’s claims fail because he doesn’t allege actual damages and because

he does not meet his duty mitigate those damages.

       9.     Plaintiff’s request for treble damages fails because Defendant did not know

the number was Plaintiff’s wireless number.

       10.    Plaintiff’s request to enjoin Defendant is moot.

       11.    Plaintiff’s request for attorney fees is not supported by contract or by

statute.

       12.    Defendant reserves the right utilize any of the affirmative defenses set forth

in Fed. R. Civ. P. 8(c).

       13.    Defendant reserves the right to add to these affirmative defenses in the

event additional defenses become available during or following discovery.

                                         RELIEF

       WHEREFORE, Defendants respectfully pray for relief as follows:

       1.     That the Plaintiff’s Complaint be dismissed, and Plaintiff be awarded

nothing thereon;

       2.     That the Defendants be awarded their attorney’s fees and costs incurred

herein; and

       3.     For such other and further relief as the Court deems appropriate in the

circumstances.

       DATED this 14th day of February 2019             Peter A. Klc and Associates, PLLC

                                                        /s/ Peter A. Klc
                                                        Peter A. Klc
   Case 2:18-cv-00822-DB Document 14 Filed 02/14/19 PageID.67 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I, Peter A. Klc, do hereby certify that on this 14th day of February 2019, a true and
correct copy of the foregoing ANSWER was sent by electronic mail to the following
recipients

       Curtis R. Hussey
       chussey@consumerlawinfo.com

       David McDevitt
       dmcdevitt@thompsonconsumerlaw.com

       DATED this 14st day of February 2019             Peter A. Klc and Associates, PLLC

                                                        /s/ Peter A. Klc
                                                        Peter A. Klc,
